UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7084



GEORGE SAMUEL GREEN, JR., and family on behalf of Virginia
Green, mother,

                Plaintiff - Appellant,

          v.


PHILIP MORRIS, tobacco manufacturers; BROWN & WILLIAMSON
TOBACCO CORPORATION, tobacco manufacturers; B.J. REYNOLDS
TOBACCO COMPANY, tobacco manufacturers,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:03-cv-00157-RGD)


Submitted:   July 31, 2008                 Decided:   August 28, 2008


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George Samuel Green, Jr., appeals the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion.          We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.              Green v.

Philip Morris, No. 2:03-cv-00157-RGD (E.D. Va. June 18, 2007).            We

deny Green’s motion to appoint counsel and to “interduct evidence.”

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -